 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3

 4   United States of America,

 5                  Plaintiff,                             Case No. 3:14-CR-00054-RCJ-VPC

 6   vs.                                                                 ORDER

 7   Robert Kimmell,

 8                  Defendant.

 9

10          In his Motion to Produce Evidence (ECF No. 164), the Defendant moves this Court to

11   compel the production of certain evidence for the purposes of the Defendant to later file a motion

12   to vacate sentence pursuant to 28 U.S.C. § 2255. However, as this Court has previously noted,

13   there is no authority for this Court to issue any production of evidence for this closed case after

14   trial, conviction, sentencing, and affirmation by the Ninth Circuit. The Defendant cites to no

15   precedent that would give this Court such a power. He claims that the Ninth Circuit allows for

16   post-trial subpoenas in United States v. Krane, 625 F.3d 568 (9th Cir. 2010); however, the Court

17   of Appeals made no such finding. In that case, the government had argued that subpoenas issued

18   for the purposes of sentencing were necessary. Even if the Ninth Circuit had affirmed the issuance

19   of those subpoenas, it would not affect whether subpoenas should be issued for this closed case.

20   Furthermore, even if the Court did have authority to issue such an order, the time for filing a §

21   2255 motion is passed. § 2255(f)(1)(“A 1-year period of limitation shall apply to a motion under

22   this section. The limitation period shall run from the latest of the date on which the judgment of

23   conviction becomes final.”). Thus, his motion is denied.

24
 1

 2                                                1 of 2

 3
 1                                              CONCLUSION

 2           IT IS HEREBY ORDERED that Defendant’s Motion for the Production of Evidence is

 3   DENIED.

 4           IT IS SO ORDERED.

 5   DATED: This1st
     Dated this  7th day
                     day of
                         of October,
                            September2019.
                                        2019.

 6

 7                                                _____________________________________
                                                            ROBERT C. JONES
 8                                                       United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
 1

 2                                                2 of 2

 3
